 In the Matter of FEDERAL SHIPBUILDING AND DRYDOCK COMPANY,EMPLOYERandJOSEPHC. BALCHUNAS,JOHNL. NICOL,EMPLOYEES,PETITIONERSandINDUSTRIALUNION OFMARINE AND SHIPBUILDINGWORKERS OF AMERICA,LOCAL 16, C.1.0., UNIONCase No. 2-RD-1SUPPLEMENTAL DECISIONANDORDERMay 3, 1948On February 28, 1948, the Board issued its Decision and Directionof Election 1 in this proceeding, directing a decertification electionamong the employees in the unit found appropriate. The Union, theonly labor organization involved in this proceeding, had been certifiedby 'the Board on September 20, 1946, as the exclusive bargainingrepresentative of the employees in the unit.On March 16, 1948, theUnion advised the Board that it no longer claimed or wished to repre-sent them, and requested that its name be removed from the ballot inthe scheduled election.2On March 23, 1948, the Board issued a Notice to Show Cause whythe petition should not be dismissed.The Petitioners and the Em-ployer oppose dismissal of the petition.The Employer argues that,once the status of a bargaining representative has been put in issueby a decertification petition, the Board must hold an election despitethe union's disclaimer of representative status.Section 9 (c) of the Act provides that aquestionconcerning rep-resentation must be found to exist before the Board can proceed to176 N L R B 4132The Union's telegram to the Regional Dii ector reads as followsOUR ATTORNEY EMHL OXFELD HAS NOTIFIED YOU THAT WE DO NOT CLAIMTO OR WISH TO REPRESENT THE TIMEKEEPERS UNITWILL YOU PLEASE WITHDRAW OUR NAME FROM THE BALLOTSINCEIWE MAKE NO CLAIM OF REPRESENTATIONTHERE IS NO QUESTIONOF REPRESENTATION IN THIS CASE [Italics supplied ]77 N. L. R B., No. 78463 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDan election.3The Union's disavowal of any claim or wish to representthe employees eliminates the question concerning representation whichthe Board found to exist in its Decision and Direction of Election.Under the present state of facts, no claim for recognition is beingadvanced by any individual or labor organization.There can be no"question" concerning representation when the Union concedes thevery thing that the Petitioners seek to establish .4We regard the Union's request to remove its name from the ballotas a disclaimer of its status as exclusive bargaining representative ofthe employees in the unit, and a relinquishment of any surviving rightsas such representative under the 1946 certification.We find that what-ever vitality the certificate might otherwise still have to establish theUnion's representative status is necessarily cancelled by the Union'sown disclaimer.To hold otherwise, and to direct an election despite the Union's dis-claimer, would not only be a waste of Federal funds, but would'alsoalmost certainly mean, as the Employer candidly argues in its memo-randum to the Board, that "for a certain 12 month period it may safely"refuse to engage in collective bargaining, not only with this Unionbut with any other .5 It is nowhere asserted to be the purpose of theamended Act to facilitate such an objective.Accordingly, we find that no question affecting commerce exists con-cerning the representation of employees of the Employer, within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.We shall, therefore, set aside the Direction of Election and dismiss thepetition.ORDERIt is hereby ordered that the Direction of Election issued herein onFebruary 28, 1948, be, and it hereby is, set aside and that the petitionfor decertification of representatives of employees of Federal Ship-building and Drydock Company, Kearney, New Jersey, filed herein byJoseph C. Balchunas and John J. Nicol, be, and it hereby is, dismissed.HEMMER REYNOLDS, dissenting :I am unable to agree with the majority of the Board that no ques-tion of representation affecting commerce exists within the meaning3 Section 9(c)reads as follows.". . .if it(the Board)has reasonable cause tobelieve that a question of representation affecting commerce exists(the Board)shall providefor an appropriate hearing . . ."and "If the Board finds upon the record of such hearingthat such a question of representationexists,it shall direct an election[Italicssupplied ]SeeMatter of Comex Wine & Spirits, Inc., 4N. Y. S L R. B 778 (1941)SeeSection 9 (c) (3) of the Act as amended, bairing the conduct of two validelectionswithin a year. FEDERAL SHIPBUILDING AND DRYDOCK COMPANY465of Section 9 (c) (1) and Section 2 (6) and (7) of the Act. In thepresent instance, the fact that the Intervenor's status as majoritybargaining representative has been questioned by the Petitioners andthat both the Petitioners and the Employer desire a formal investiga-tion of such status is sufficient, in my opinion, to support a findingthat a question concerning representation exists within the meaningof the Act.This conclusion is consistent with the established prac-tice of the Board in representation cases of recognizing the continuedexistence of a question concerning representation as sufficient to justifythe holding of an election where such election is requested as the basisfor collective bargaining, notwithstanding the absence of substantialissues between the parties.°While it may be argued that a decertifi-cation election, without affording the employees concerned the rightto select a bargaining representative, may result in there being nobargaining representative and no effective collective bargaining fora period of at least 12 months,? such result is consistent with thepurposes of the Act which now recognize not only the right of em-ployees to engage in concerted activities for the purpose of collectivebargaining, but also"the right to refrain from any or all such activi-ties."[Italicssupplied.]I am of the opinion that once a labororganization raises a question of representation and a petition seekingdecertification is thereafter filed, such petition should be processed toultimate resolution of the question through the medium of the ballotbox despite any subsequent disclaimer of representative status by thelabor organization concerned.Matter ofArmour & Company,13 N. L. R.B. 567.The Board has directed electionsnotwithstanding a stipulation that the union represents a majority of the employees withinthe appropriate unit.SeeMatter of People'8 Life Insurance Company,68 N. L. It. B. 863;Matter of The Travelers Insurance Company,65 N. L. It. B. 661.See Section 9 (c) (3) of the amended Act.